FILED
                             NOT FOR PUBLICATION                             JUN 27 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHENGMIN DU,                                     No. 10-71452

               Petitioner,                       Agency No. A099-037-547

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Chengmin Du, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse

of discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
960, 964 (9th Cir. 2002), and we dismiss in part and deny in part the petition for

review.

      The BIA was within its discretion in denying Du’s motion to reconsider

because the motion failed to identify any error of fact or law in the BIA’s October

20, 2009, order. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d

1176, 1180 n.2 (9th Cir. 2001) (en banc).

      We lack jurisdiction to consider Du’s contention that the immigration judge

was biased because he failed to raise that issue before the BIA and thereby failed to

exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004).

      We lack jurisdiction to review the BIA’s October 20, 2009, order because

this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d

1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                   10-71452